Title: James Madison to Robley Dunglison, 3 June 1830
From: Madison, James
To: Dunglison, Robley


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                June 3. 1830
                            
                        
                        
                        Your letter of May 24. was duly recd. & the one inclosed in it conveyed to Mrs. Willis, as you desired,
                            I have not seen her since. I understand her son has been some days at home; with what promises or prospects, of
                            alleviating the misery he has inflicted on her, I know not.
                        Your letter gave us the first knowledge of the alarming attack on Mrs. Dunglison’s health. We rejoice that it
                            is so decidedly returning, with every wish that it may long remain without an interruption of any sort. With Great esteem
                            & cordial salutations
                        
                            
                                J. M.
                            
                        
                    P. S. After a long interval, I have just recd. two packets of London papers, one of them of late date; and herewith
                            enclose them.